MULLARKEY, Justice,
specially concurring:
I concur in the decision making the rule absolute. However, rather than sending the children to Ohio immediately, I would stay their return and follow the procedure developed by this court in Roberts v. District Court, 198 Colo. 79, 596 P.2d 65, 69 (1979), and Fry v. Ball, 190 Colo. 128, 544 P.2d 402, 407-08 (1975).
I agree with the majority that Ohio retains primary jurisdiction over the children. See Article V of the Interstate Compact on Placement of Children, • § 24-60-1802, 10 C.R.S. (1982). See also § 14-13-107(1), 6 C.R.S. (1973) (Uniform Child Custody Jurisdiction Act or UCCJA). However, the record before this court suggests that the Hamilton County Court of Common Pleas acted without complete information and failed to give thorough consideration to the best interests of the children. In light of Ohio's apparent failure to hold a “best interests” hearing, it is arguable that Colorado need not give full faith and credit to the Ohio court's order that the children be returned to Ohio. See E.E.B. v. D.A., 89 N.J. 595, 446 A.2d 871 (1982), cert. denied, 459 U.S. 1210, 103 S.Ct. 1203, 75 L.Ed.2d 445 (1983) (holding that New Jersey court properly refused to give full faith and credit to Ohio decree ordering return of child when Ohio court failed to conduct a “best interests” hearing).
The record suggests that the Ohio court did not have the benefit of the medical, psychological, and other testimony available to the Arapahoe County District Court, nor did it hear testimony of the children, their guardians ad litem, or J.E.J. The record before this court includes recommendations by Bert S. Furmansky, M.D., Leon Stutzman, ACSW, Jonathan F. *343Esty, Ph.D., Sidney Werkman, M.D., Roy R. Fowles, Ph.D., and both guardians ad litem that the children be allowed to remain in Colorado and to continue their contact with J.E.J. These experts stated that further uprooting could have a “deleterious effect” on K.C. and “would be expected to extend residential treatment for a significant period of time.” There is no evidence that the children would benefit from being returned to Ohio at this time. This testimony might be significant to the Ohio court’s decision about how best to exercise its jurisdiction over these children.
When faced with similar situations in Fry and Roberts, this court exercised its equity powers to allow the children in question to remain in Colorado temporarily, while their Colorado guardians petitioned the out-of-state courts for modification of their custody decrees. This procedure allowed the other states to have the benefit of information most readily available in Colorado, minimized the interference to the children’s lives, and gave proper deference to the other state’s jurisdiction. This approach, which results in compliance with both the letter and spirit of the UCCJA, has been adopted by at least one other state and has received favorable comment. See In re Mullins, 298 N.W.2d 56, 61-62 (Minn.1980); Bodenheimer, Progress Under the Uniform Child Custody Jurisdiction Act and Remaining Problems: Punitive Decrees, Joint Custody, and Excessive Modifications, 65 Cal.L.Rev. 978, 990-92 (1977); see also Note, Temporary Custody Under the Uniform Child Custody Jurisdiction Act: Influence Without Modification, 48 U.Colo.L.Rev. 603, 612-14 (1976-77).
The experts’ recommendations in this case make it a stronger case than either Fry or Roberts. Here, in addition to the general equity powers of the court, the emergency jurisdiction of UCCJA section 14-13-104(l)(c), 6 C.R.S. (1973) also applies.
Therefore, I would stay the children’s return to Ohio for ten days to allow J.E.J. or the children’s guardians ad litem to file written notice of intent to petition the Ohio court for modification of the Hamilton County, Ohio, Department of Human Services’ plan to remove the children from Colorado. If such notice were filed, I would then grant an additional twenty days for J.E.J. or the guardians ad litem to actually file a petition with the Ohio court. If no such petition were filed, the respondent court would dissolve the stay.
If a petition were filed, the Colorado courts would stand ready to assist the Ohio courts, consistent with the letter and spirit of the UCCJA. Such assistance could include conducting the “best interests” hearing in Colorado pursuant to UCCJA section 14-13-119, 6 C.R.S. (1973). The children would remain in Colorado until the respondent court was notified that Ohio had made a final decision on the petition for modification, at which time the stay would be dissolved and the respondent court would recognize the Ohio court’s decree.
I am authorized to state that JUSTICE ROVIRA joins in this special concurrence.